UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-4075



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMMY GOINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge;
Pamela Meade Sargent, Magistrate Judge. (M-01-14-2, M-01-15-2, M-
01-16-2, M-01-43-2, M-01-44-2, CR-02-5)


Submitted:     June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew W. Greene, SMITH & GREENE, P.L.L.C., Fairfax, Virginia, for
Appellant. John L. Brownlee, United States Attorney, S. Randall
Ramseyer, Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Timmy Goins appeals the magistrate judge’s order denying his

motion for modification of his sentence to permit his sentences to

run concurrently.        We have reviewed the record, the magistrate

judge’s   order,   and    the   district   court’s   order    affirming    the

magistrate judge, and find no reversible error.              Accordingly, we

affirm on the reasoning of the magistrate judge and the district

court. See United States v. Goins, Nos. M-01-14-2; M-01-15-2; M-01-

16-2; M-01-43-2; M-01-44-2; CR-02-5 (W.D. Va. Dec. 18 & 26, 2001).

We   dispense   with   oral     argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2